Order entered February 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01123-CV

                          SHANNON RICHARDSON, Appellant

                                              V.

                           DERRICK RICHARDSON, Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-09-10877

                                          ORDER
       The Court has before it appellee’s February 13, 2013 second motion for extension of time

to file his brief. The Court GRANTS the motion and ORDERS appellee to file his brief by

March 18, 2013.    No further extensions will be granted absent a showing of exceptional

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE